Citation Nr: 9925209	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin condition due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
August 1970.  He served in Vietnam from May 1969 to 
August 1970.  

This appeal arises from a June 1997 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
skin condition as a result of exposure to herbicides.  

A hearing was held on May 28, 1999 in Buffalo, New York 
before Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) and is rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).


REMAND

The veteran and his representative contend, in essence, that 
the veteran has a skin condition due to exposure to 
herbicides while on active duty in Vietnam.  

During the veteran's Travel Board hearing in May 1999, the 
veteran testified that he suffered from skin rashes in his 
late teens, prior to being inducted into service.  He 
maintained that his preexisting rash was on his chest and 
arms and that his private physician gave him injections to 
control the rash.  Since that time, his private physician has 
expired and he has been unable to locate a depository of that 
physician's records.  He noted that the skin rash did not 
flare-up on his induction examination and he did not give a 
history of a skin condition to the physician who conducted 
his induction examination. He also testified that he was 
treated for the skin condition in service; was not given a 
diagnosis of the skin condition; the skin condition was not 
present on separation examination and he felt as if the skin 
rash in service was the same as his preexisting skin rash, 
but that the rash worsened in service from climate conditions 
or something that aggravated it more.  During a  VA 
examination performed in March 1997, the examiner diagnosed, 
in part, photo dermatitis of the face, ears and neck with a 
possible actinic keratosis on his left ear.  The examiner 
stated that this skin condition was reasonably connected to 
the veteran's time in service in Vietnam since he did get 
sunburns and when he came back, he was told by all of his 
friends and relatives that he was tanned.  

Since this claim is well grounded and the veteran has raised 
the issue of his skin condition not only as due to herbicide 
exposure, but also as a preexisting skin condition that was 
aggravated by his active service, the aggravation issue is 
inextricably intertwined with the herbicide issue, and the RO 
should adjudicate that issue in connection with the claim 
already on appeal.  See Harris v. Derwinski, 1 Vet.App. 180 
(1991).  

Additionally, the veteran testified at his Travel Board 
hearing that he had a VA dermatology examination scheduled 
for August 1999.  These records should be obtained in 
connection with the issue on appeal.  

Finally, several attempts have been made in an effort to 
obtain the veteran's service medical records.  It appears 
from the record and contact with the National Personnel 
Records Center (NPRC) that the veteran's service medical 
records were forwarded to the RO in September 1996.  
Nevertheless, they are not associated with the claims file.  
Only a single document, Physical and Mental Status on Release 
from Active Service, is of record.  The Department of 
Veterans Affairs Adjudication Procedure Manual provides that 
alternate sources of evidence may be utilized where service 
medical records were likely destroyed in the 1973 fire at the 
NNPRC.  A non-exhaustive list of documents follows which may 
be substituted for service medical records in these 
instances:  statements from service medical personnel, 
"buddy" certificates or affidavits, state or local accident 
and police reports, employment physical examinations, medical 
evidence from hospitals, clinics and private physicians by 
which or by whom a veteran may have been treated, especially 
soon after discharge, letters written during service, 
photographs taken during service, pharmacy prescription 
records and insurance examinations.  VA Adjudication 
Procedure Manual, Manual M21-1, Part III, Paragraph 4.25 (c) 
and 4.29 (b) (October 6, 1993) previously numbered as 4.06 
and 4.07.  While it does not appear that the veteran's 
service medical records were likely destroyed in the fire at 
the NPRC, they are nonetheless unavailable and alternate 
sources of evidence may be available to support his claim.  
The veteran should be informed of such alternate sources of 
evidence which he may submit.  

In a February 1999 rating decision, the RO denied service 
connection for joint problems due to herbicides.  A notice of 
disagreement with this denial was received in May 1999.  The 
RO has not responded by issuing a statement of the case and 
must do so.

Based on the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
advise him that he can submit alternate 
evidence to support his contention that 
service connection is warranted for the 
alleged disability on appeal.  This 
evidence may take the following forms; 
however, the veteran may submit any other 
evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

2.  The RO should obtain copies of any 
inpatient or outpatient treatment records 
regarding treatment of the veteran by the 
VA Medical Centers, Buffalo and 
Rochester, New York, since 1997, 
especially his most recent VA examination 
scheduled for August 1999, and associate 
those records with the claims folder.  

3.  The RO should attempt to locate the 
veteran's service medical records, which 
were apparently forwarded to the RO by 
the NPRC in September 1996.  The RO 
should document its efforts in this 
regard in the claims folder.

4.  The RO should adjudicate the 
veteran's claim as to entitlement to 
service connection for a skin condition 
on a direct basis, as a preexisting skin 
condition aggravated in service.  

5.  Following completion of these actions 
and any other development deemed 
appropriate, the RO should determine 
whether the veteran's claims may now be 
allowed.  If not, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  They should also be informed 
that if the claim for entitlement to 
service connection for a skin condition 
on a direct basis is denied and he wishes 
to continue to pursue that claim, he must 
file a notice of disagreement to the 
denial and a timely substantive appeal 
must follow the issuance of a SSOC.

The RO should also issue a SSOC on the 
issue of service connection for joint 
problems due to herbicide exposure.  The 
veteran and his representative should be 
advised that a timely substantive appeal 
must be filed in order to obtain 
appellate review of this issue.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the final 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

